 

 

January 25, 2007

 

To the Founders of Transforma Acquisition Group Inc.

Listed on Schedule I attached hereto

 

 

Re:

Acknowledgement of the Forfeiture of Shares of Common Stock

 

Reference is made to (i) Transforma Acquisition Group Inc.’s Prospectus dated
December 20, 2006 (the “Prospectus”); and (ii) the Insider Letters, each dated
December 20, 2006 (collectively, the “Insider Letters”), executed by the
founders of Transforma Acquisition Group Inc. (the “Company”) in connection with
the Company’s initial public offering (the “IPO”).

 

For purposes of this letter, the shares of the Company’s Common Stock (the
“Common Stock”) described herein refer only to the shares of Common Stock owned
by a founder prior to the IPO, and do not refer to any shares of Common Stock
purchased by a founder in the IPO or in the aftermarket.

 

This will acknowledge that, within five (5) days following the date that the
underwriters of the Company’s IPO (the “Underwriters”) terminated their
Over-allotment Option (as defined in the Underwriting Agreement, dated December
20, 2006, by and among the Company and the Underwriters (the “Underwriting
Agreement”)) pursuant to the terms of the Underwriting Agreement, each of the
founders listed on Schedule I attached hereto forfeited to the Company, and the
Company accepted from each such founder, at no cost, that number of shares of
Common Stock set forth opposite each such founder’s name under the column titled
“Number of Forfeited Shares of Common Stock” on Schedule I attached hereto. As a
result of, and from and after, such forfeitures, each of the founders listed on
Schedule I attached hereto owns that number of shares of Common Stock set forth
opposite each such founder’s name under the column titled “Number of Shares of
Common Stock Owned Following the Forfeiture” on Schedule I attached hereto.

 

Please indicate your agreement and acknowledgement of the foregoing by
counter-signing below and delivering your executed signature page to me. Please
contact me with any questions or comments.

                

 

Sincerely,

 

 

 

 

 

/s/Jon Lambert

 

Jon Lambert

 



 


--------------------------------------------------------------------------------



 

 

 

Agreed and Acknowledged:

 

 

 

 

 

/s/ Larry J. Lenhart

 

Larry J. Lenhart

 

 

 

 

 

/s/ Samuel L. Schwerin

 

Samuel L. Schwerin

 

 

 

 

 

/s/ Daniel L. Burstein

 

Daniel L. Burstein

 

 

 

 

 

/s/ Jon Lambert

 

Jon Lambert

 

 

 

Ashanti Capital Partners, LLC

 

 

 

By:

/s/ John Sculley

 

Name:

John Sculley

 

Title:

Managing Member

 

 

 

 

 

/s/ Gordon E. Eubanks, Jr.

 

Gordon E. Eubanks, Jr.

 

 

 

 

 

/s/ Dale Kutnick

 

Dale Kutnick

 

 

 

S&B Investment Management Group, LLC

 

 

 

By:

/s/ Samuel L. Schwerin

 

Name:

Samuel L. Schwerin

 

Title:

Managing Member

 

 

 

 

 

/s/ Edward Fenster

 

Edward Fenster

 

 



 

2

 

 


--------------------------------------------------------------------------------



 

 

Schedule I

 

Founders;

Number of Forfeited Shares of Common Stock;

Number of Shares of Common Stock Owned Following the Forfeiture

 

 

Founder

Number of Shares of Common Stock Owned Prior to the Forfeiture

 

Number of Forfeited Shares of Common Stock

 

Number of Shares of Common Stock Owned Following the Forfeiture

 

Larry J. Lenhart

 

539,062

70,312

468,750

Daniel L. Burstein

 

628,906

82,031

546,875

Samuel L. Schwerin

 

628,906

82,031

546,875

Jon Lambert

 

130,440

17,014

113,426

Ashanti Capital

Partners, LLC

 

503,125

65,625

437,500

Gordon E. Eubanks, Jr.

 

503,125

65,625

437,500

Dale Kutnick

 

314,453

41,016

273,437

S&B Investment Management Group, LLC

 

237,918

31,033

206,885

Edward Fenster

 

107,812

14,063

93,749

Totals:

3,593,747

468,750

3,124,997

 

 

 

 

3

 

 

 

 